Citation Nr: 1550699	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a punctured lung, and, if so, whether service connection is warranted for a pulmonary disorder, to include pulmonary nodules.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of fractured ribs, and, if so, whether service connection is warranted for a muscle or bone condition of the chest.

3.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a heart disorder other than ischemic heart disease, to include atrial fibrillation and congestive heart failure, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a circulatory condition.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a bone condition of the shoulders and elbows.

8.  Entitlement to service connection for a muscle condition of the shoulders and elbows.

9.  Entitlement to service connection for a muscle condition of the abdomen. 


REPRESENTATION

Veteran represented by:	Charles W. Boohar, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to January 1972, to include service in Vietnam from February 1970 to January 1971.  He is the recipient of numerous awards and decorations, including the Vietnam Service Medal, Air Medal, and Combat Air Crew Insignia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By that decision, the RO denied service connection for a pulmonary nodule (claimed as a pulmonary condition), pneumothorax (claimed as a muscle/bone condition of the chest), atrial fibrillation with congestive heart failure, a circulatory condition, type II diabetes mellitus, a bone condition of the arms, a muscle condition of the arms, and a muscle condition of the abdomen.

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

At the time of the November 2012 hearing, the Veteran and his attorney submitted additional evidence with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

During the November 2012 hearing, the undersigned agreed to hold the record open for a period of 60 days for submission of further evidence.  No submissions were made during that time frame.  However, further evidence was received in September 2015.  Inasmuch as that evidence was accompanied by a waiver of AOJ review, the Board may properly consider that evidence as well.

As noted, the RO has characterized one of the Veteran's claims in terms of his entitlement to service connection for "pneumothorax" (i.e., collapsed lung).  However, it appears clear from the Veteran's submissions that he is not seeking service connection for pneumothorax per se, but rather for residuals of the pneumothorax and fractured ribs he sustained in a motor vehicle accident during service, specifically identified to include a heart disorder, a pulmonary disorder, a circulatory condition, muscle and bone conditions of his chest and arms, and a muscle condition of his abdomen.  See informal claim for compensation received in August 2010; VA Form 21-526 (Veteran's Application for Compensation and/or Pension) dated in November 2010.

In this regard, the Board notes that the Veteran's claims for service connection for residuals of fractured ribs and a punctured lung were previously and finally denied by a rating decision entered in July 2008.  As such, the Board must address the matter of whether new and material evidence has been received in order to reopen those claims.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  Although the RO has not considered that question, the Board finds that the claims should be reopened.  See discussion, Part II.A, infra.  As such, the Veteran is not prejudiced by the Board's consideration of that question in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the Veteran's heart, the Board notes that the RO has heretofore characterized his claim as limited to atrial fibrillation and congestive heart failure.  However, recently received evidence reflects that he also has ischemic heart disease.  See VA medical records dated in September 2013.  Under the circumstances, the Board finds that the claim should be expanded.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

As discussed in further detail below, although the Board has determined that the evidence supports the Veteran's claim for service connection for ischemic heart disease, further development is warranted with respect to the matter of his entitlement to service connection for heart disorders other than ischemic heart disease, including atrial fibrillation and congestive heart failure.  As such, the claim pertaining to the heart has been bifurcated, as set forth on the title page.

The Board notes that the Veteran has indicated that the claims relative to his "arms" refer, more specifically, to his shoulders and elbows, and that he is seeking service connection for heart disorders and type II diabetes mellitus on the basis of his exposure to herbicides.  See transcript of November 2012 Board hearing (p. 25); VA Form 21-526 dated in November 2010.  Accordingly, and for purposes of clarity, the Board has recharacterized those claims as set forth above, on pages 1 and 2.

During the November 2012 Board hearing, the Veteran's attorney submitted written argument wherein he indicated, among other things, that his request for copies of documents from the Veteran's claims file had not been fulfilled.  In September 2015, the attorney indicated that the requested documents still had not been received.  The attorney renewed the request for the documents, and asked that he be given 30 days following compliance with the request within which to submit any additional evidence that might be relevant to the appeal.

The record reflects that the Board fulfilled the attorney's request for documents later that same month.  Consequently, and because more than 30 days have since elapsed, the Board will proceed with consideration of the Veteran's appeal.

In a November 2010 VA Form 21-526, the Veteran raised the issue of his entitlement to service connection for posttraumatic stress disorder.  Inasmuch as that issue has not been adjudicated by the AOJ, the Board does not jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The electronic files contain additional evidence-including a transcript of the November 2012 Board hearing, additional VA treatment records, and the aforementioned waiver with respect to the further evidence received in September 2015-which the Board has reviewed.

The Board's present decision is limited to the matters of whether new and material evidence has been received in order to reopen previously denied claims for service connection for residuals of fractured ribs and a punctured lung, and entitlement to service connection for ischemic heart disease, a bone or muscle condition of the chest, and diabetes mellitus, type II.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for a pulmonary disorder, to include pulmonary nodules-are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final July 2008 rating decision, the RO denied service connection for residuals of fractured ribs and a punctured lung.

2.  Evidence received since the time of the RO's July 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of fractured ribs and a punctured lung.

3.  The Veteran is presumed to have been exposed to herbicides during service in Vietnam.

4.  The Veteran has a current diagnosis of ischemic heart disease.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of diabetes mellitus, type II, or a muscle or bone condition of the chest, and the record does not contain a recent diagnosis of any such disability prior to the filing of his claim.


CONCLUSIONS OF LAW

1.  The July 2008 RO decision that denied service connection for residuals of fractured ribs and a punctured lung is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for residuals of fractured ribs and a punctured lung.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of presumptive service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for an award of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an award of service connection for a muscle or bone condition of the chest have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a muscle or bone condition of the chest as due to an in-service motor vehicle accident in November 1968.  He also seeks to establish service connection for diabetes mellitus, type II, and ischemic heart disease as due to exposure to herbicides in Vietnam.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of fractured ribs and a punctured lung is fully favorable, no further action is required to comply with the VCAA and implementing regulations as they pertain to the matter of reopening those claims.  The same is true of the Board's decision to grant service connection for ischemic heart disease.  However, consideration of the merits of the claims for service connection for a pulmonary disorder, to include pulmonary nodules, and for a heart disorder other than ischemic heart disease, to include atrial fibrillation and congestive heart failure, is deferred pending additional development consistent with the VCAA, as set forth in the REMAND, below.

With respect to the Veteran's claims for service connection for diabetes mellitus, type II, and a muscle or bone condition of the chest, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an August 2010 letter, sent prior to the November 2010 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The August 2010 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private medical treatment and records from the Social Security Administration.  The Veteran's statements in support of his claim, and his hearing testimony, are also of record.

In March 2008, the Veteran indicated that he was initially treated for injuries sustained in the in-service motor vehicle accident, including fractured ribs, at Park City Hospital, in Bridgeport, Connecticut.  The record reflects that the AOJ attempted to obtain those records.  However, the records custodian at Bridgeport Hospital (the facility to which records from Park City Hospital were transferred) informed the AOJ that the hospital only had records going back 25 years.  As such, it appears clear that further efforts to obtain the records from 1968 would be futile.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran was provided a VA examination of the bones and muscles of his chest in June 2012.  The Board finds that this examination is adequate to decide the issue at hand as it is predicated on an interview with the Veteran; a review of the record, to include his available service treatment records; and a thorough physical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board acknowledges that no examination has been provided relative to the Veteran's diabetes claim.  However, although the available evidence reflects that that the Veteran has been found to exhibit impaired glucose tolerance (IGT) and impaired fasting glucose (IFG), there is no suggestion that he has been diagnosed with type II diabetes mellitus.  The Veteran and his attorney specifically acknowledged that fact at hearing-testifying that his condition is "borderline" and that he has a "pre-diabetes" diagnosis-and they have not submitted any information or evidence in the interim to suggest that the Veteran's condition has since progressed to a diagnosis of diabetes.  In the absence of any suggestion by the Veteran, his attorney, or the other evidence of record that the Veteran has the disability for which service connection is claimed, no examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the injuries the Veteran sustained in the motor vehicle accident during service, including rib fractures; the fact that a chest tube was placed; the current difficulties he attributed to those events, including pain under his breast; and the fact that he had not been diagnosed with diabetes.  Moreover, the undersigned noted that the Veteran's diabetes claim had been denied by the AOJ because he did not have a diagnosis.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  VA regulations further provide that service connection is warranted for certain diseases-including diabetes mellitus, type II, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)-as presumptively due to herbicide exposure.  38 C.F.R. § 3.309(e).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including type II diabetes mellitus and cardiovascular-renal disease-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, type II diabetes mellitus and cardiovascular disease are among the diseases listed in section 3.309(a).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Previously Denied Claims of Entitlement to Service Connection
for Residuals of Fractured Ribs and a Punctured Lung

In the present case, the evidence shows that the RO denied service connection for residuals of fractured ribs and a punctured lung by a rating decision entered in July 2008.  The RO denied the Veteran's claims because, although the service treatment records reflected that the Veteran was injured in an in-service motor vehicle accident in 1968, suffered five fractured ribs, and had a chest tube placed, the evidence did not establish that he suffered from a current, chronic disability that was related to the injuries he sustained in service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of a decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302 (2015).

In the present case, the Veteran was advised of the RO's July 2008 decision, and of his appellate rights, later that same month.  However, no further communication regarding his claims was received until August 2010, when VA received his application to reopen.  Therefore, the July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for residuals of fractured ribs and a punctured lung was received prior to the expiration of the appeal period stemming from the July 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the July 2008 rating decision includes a July 2010 report of pulmonary function testing reflecting the presence of a mild obstruction, and radiographic evidence of increased interstitial markings and pulmonary nodules.  The evidence also includes the Veteran's statements and testimony with respect to symptoms of shortness of breath, and persistent or recurrent symptoms of chest discomfort since the time of the motor vehicle accident in service.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claims for service connection for residuals of fractured ribs and a punctured lung were denied in July 2008 and is not duplicative or cumulative of the evidence previously considered.  It is also material in that it relates to unestablished facts necessary to substantiate the claims; specifically, that he has persistent or recurrent chest and/or pulmonary symptomatology that may be associated with service.

Presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board finds that this new evidence, viewed in the context of the evidence previously assembled, tends to prove previously unestablished facts necessary to substantiate the underlying claims for service connection for residuals of fractured ribs and a punctured lung, and raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  Accordingly, the claims are reopened.

B.  Ischemic Heart Disease

The Veteran's service records clearly establish that he served in Vietnam from February 1970 to January 1971.  As such, he is presumed to have been exposed to herbicides coincident with such service.

In September 2015, the Veteran's attorney submitted a report of a September 2013 VA myocardial perfusion/treadmill study (i.e., cardiac stress test) which reflects, among other things, that evidence of ischemia was demonstrated.  The attorney also submitted a copy of a September 2013 letter wherein a treating VA physician notified the Veteran that the aforementioned stress test "shows that you had evidence of coronary artery disease causing decreased blood flow to your heart during exercise."  (Emphasis added.)  Thus, it appears clear that the Veteran has been diagnosed with "ischemic heart disease," as that term is defined by VA regulation.  See 38 C.F.R. § 3.309(e) (incorporating coronary artery disease in the definition).

Inasmuch as the Veteran has been diagnosed with ischemic heart disease, and is presumed to have been exposed to herbicides during service, the Board is satisfied that the criteria for an award of presumptive service connection for ischemic heart disease have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102 (2015).  Service connection for ischemic heart disease is therefore granted.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to whether service connection should be established for other heart disorders identified prior to September 2013, to include atrial fibrillation and congestive heart failure.  As noted previously, consideration of that matter is being deferred pending additional development, as set forth in the REMAND, below.

C.  Diabetes Mellitus

As to Veteran's claim for service connection for diabetes mellitus, type II, the evidence of record reflects that the Veteran has been found to exhibit impaired glucose tolerance (IGT) and impaired fasting glucose (IFG).  See, e.g, VA medical records dated in August 2007 and August 2010.  However, the evidence does not reflect that he has ever been diagnosed with type II diabetes mellitus.  Indeed, as noted previously, the Veteran and his attorney specifically acknowledged that fact at the November 2012 Board hearing-testifying that his condition is "borderline" and that he has a "pre-diabetes" diagnosis-and they have not submitted any information or evidence in the interim to suggest that the Veteran's condition has since progressed to a diagnosis of diabetes.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Simply put, the Veteran does not contend, and the evidence does not otherwise establish, that he has ever been diagnosed with type II diabetes mellitus.

In arriving at this conclusion, the Board observes that the Veteran is competent to offer statements with respect to observable symptomatology.  However, the diagnosis of type II diabetes is a medically complex matter requiring the administration and interpretation of test results.  Inasmuch as the Veteran is not shown to have the requisite medical knowledge, he is not competent to render a diagnosis.  Accordingly, and because the competent evidence of record does not otherwise establish the presence of diabetes, the claim must be denied.

If the Veteran's "borderline" or "pre-diabetes" diagnosis progresses to a diagnosis of diabetes in the future, he may certainly file an application to reopen his claim for service connection, if he wishes to do so.


D.  Muscle or Bone Condition of the Chest

As noted previously, the Veteran's service treatment records reflect that he was injured in an in-service motor vehicle accident in November 1968.  He sustained fractures of ribs #1, 2, 3, 4, and 5 on the left, in the posterior three to five centimeters, with subcutaneous and mediastinal emphysema.  He had a closed tube left thoracostomy in the second intercostal space, left sternal border, performed at the initial treating facility (a civilian hospital), and the chest tube was left in place for three days.

On admission to a service department hospital approximately 10 days after the accident, the Veteran complained of left pleuritic pain on deep inspiration, with no chest pain on rest.  On examination at admission, his chest was noted to be symmetrical with good expansion, bilaterally.  His lungs were clear to palpation, percussion, and auscultation.

X-rays obtained during the service department hospital stay revealed the fractures of the ribs to appear in satisfactory position.  There was minimal pleural reaction at the left cardiophrenic sulcus.  The lung parenchyma was clear, and repeat X-rays during hospitalization were described as showing progressive healing.

In December 1968, a chest film was noted to show no significant osseous abnormalities.  The cardiac silhouette, mediastinal structures, and hilar shadows were within normal limits, and the lung fields were clear.  The impression of the radiologist was that of a radiographically normal chest.  The pleuritic pain previously noted gradually disappeared, the Veteran became asymptomatic, and he was discharged to full duty.

On subsequent in-service examination in March 1970, the Veteran reported a history of broken bones, but denied having pain or pressure in his chest.  On examination, his chest found to be normal.  His chest was also found to be normal at the time of his separation examination in January 1972.

The Veteran underwent a VA compensation examination in June 2012, in connection with the present claim.  He complained that he had had bilateral chest pain, worse on the right, ever since the time of the in-service motor vehicle accident in 1968.  He described the right-sided pain as being under his right breast, and indicated that lying on his right chest wall was painful and would require repositioning.  He reported moderate flare-ups of pain every two to three weeks that limited function and use in his right upper extremity for strenuous activities.

On examination, the examining physician noted that there was no evidence of bone or joint abnormality.  After examining the Veteran and reviewing the claims file, including the results of past studies involving the Veteran's chest, to include X-rays and computed tomography (CT) scans, the examiner concluded, in effect, that there was no diagnosis associated with the Veteran's complaints.  The examiner stated, in pertinent part, "[t]here is insufficient objective medical evidence to warrant the diagnosis of an acute or chronic bone or muscular condition/disorder of the [V]eteran's chest or residuals thereof based upon reasonable medical certainty and probability."  There is no other medical opinion evidence of record to the contrary.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Simply put, although the evidence clearly demonstrates that the Veteran sustained injuries to his ribs and chest during service, and he complains of current discomfort, the evidence does not reflect that he suffers, or has suffered, from any diagnosed or identifiable underlying malady or condition of the muscles or bones of the chest associated with those injuries during any time pertinent to the present appeal.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).

In arriving at this conclusion, the Board observes that the Veteran is competent to offer statements with respect to symptoms of pain and discomfort.  However, the diagnosis of a bone or muscle disability is a medically complex matter requiring, among other things, the interpretation of imaging studies.  Inasmuch as the Veteran is not shown to have the requisite medical knowledge, he is not competent to render a diagnosis.  In the absence of any competent evidence of a current disability of the muscles or bones of the chest resulting from the injuries in service, the claim must be denied.  See Pond, Davidson, McClain, Romanowsky, supra.


ORDER

The Veteran's claims for service connection for residuals of fractured ribs and a punctured lung are reopened; to this limited extent, the appeal of those claims is granted.

Service connection for ischemic heart disease is granted.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a muscle or bone condition of the chest is denied.


REMAND

The evidence of record reflects that the Veteran underwent a left carotid endarterectomy at Bridgeport Hospital sometime in 2008 or 2009, that he was treated at that facility in 2010 for congestive heart failure, and that he underwent a cardiac ablation for atrial fibrillation at Yale-New Haven Hospital in October 2010.  The evidence also reflects that the Veteran has received regular private cardiac care from a Dr. Taikowski.

Presently, although the record contains a February 2003 echocardiogram report from Dr. Taikowski, and an October 2010 report of the Veteran's initial visit at Yale-New Haven Hospital, it does not contain any reports of subsequent treatment from those providers.  Nor does the record contain any reports from Bridgeport Hospital.  Because the records of this treatment, if obtained, could bear on the outcome of the issues remaining on appeal (in particular, with respect to service connection for a circulatory disorder and a heart disorder other than ischemic heart disease), efforts should be made to procure them.  See 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The record contains the report of a January 2003 exercise stress/rest nuclear imaging test, performed due to angina, reflecting a finding of mild apical infarction.  In a May 2012 report, a VA examiner opined, in effect, that the 2003 finding of infarction was not supported by the other evidence of record.  The examiner noted that a repeated stress test in 2010 had not revealed any perfusion defects and that repeated echocardiograms had not shown any segmental wall abnormalities.  As such, the examiner found no current diagnosis of ischemic heart disease.

Since the time of the May 2012 VA examination, evidence has been received in the form of a September 2013 report of a VA myocardial perfusion/treadmill test, which was interpreted to reveal the presence of positive ischemic changes, decreased scintigraphic activity in the inferior and apical inferoseptal walls, and abnormal inferoapical hypokinesis.  The Veteran's attorney has advanced argument to the effect that this report supports the conclusion that the Veteran did, in fact, exhibit signs of a mild apical infarction in 2003.  Under the circumstances, the Board finds it necessary to return the case to the May 2012 VA examiner for a supplemental report, taking into account the expanded record.

In the aforementioned May 2012 report, and an addendum dated later that same month, the same examiner who provided the May 2012 opinion with respect to the Veteran's claim for service connection for a heart disorder opined that it was unlikely that the Veteran had a pulmonary disorder that could be attributed to service.  In so concluding, the examiner noted, in part, that the Veteran did not have any significant pulmonary symptoms until his atrial fibrillation developed.  However, in arriving at that conclusion, the examiner did not address the medical significance, if any, of a July 2010 spirometry report which appears to reflect the presence of a mild pulmonary obstruction.  This should also be addressed in a supplemental report.

The Veteran has testified that he has experienced discomfort when laying on his stomach ever since the in-service motor vehicle accident in 1968.  He has also complained of persistent or recurrent symptoms of pain in his shoulder and elbows which he believes might be attributable to the "wear and tear" of service.  Although he has been examined for purposes of determining whether his discomfort while lying on his stomach is due to a muscle or bone condition of the chest, he has not been examined for purposes of determining whether such discomfort might be attributable to a muscle condition of the abdomen.  Accordingly, and because some of the "wear and tear" the Veteran describes might be attributable to his combat service, examinations of his shoulders, elbows, and abdomen are warranted.  See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Updated records of any relevant VA treatment should also be procured.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases for relevant records of treatment from Bridgeport Hospital, Yale-New Haven Hospital, and Dr. Taikowski, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain updated records of any relevant VA treatment the Veteran has received, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the VA examiner who previously evaluated the Veteran in May 2012 review the expanded record.

After reviewing the record, the examiner should prepare a supplemental report addressing each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran had ischemic heart disease (defined by VA to include old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease, and stable, unstable and Prinzmetal's angina) in January 2003, when exercise stress/rest nuclear imaging testing, performed due to angina, was interpreted to reveal a finding of mild apical infarction?  Please discuss the medical significance, if any, of a September 2013 report of a VA myocardial perfusion/treadmill test, which was interpreted to reveal the presence of positive ischemic changes, decreased scintigraphic activity in the inferior and apical inferoseptal walls, and abnormal inferoapical hypokinesis.

b.  If it is at least as likely as not that that the Veteran had ischemic heart disease in 2003, is it also at least as likely as not that the subsequently noted atrial fibrillation and/or congestive heart failure were caused or aggravated by the ischemic heart disease (mild apical infarction) noted in 2003?

c.  Is at least as likely as not the Veteran's atrial fibrillation and/or congestive heart failure began during service, or is otherwise related thereto, to include exposure to herbicides in Vietnam or the in-service motor vehicle accident in 1968?  Please discuss the medical significance, if any, of entries in the Veteran's service treatment records in November 1968 indicating that the question of myocardial contusion was raised at the civilian hospital where the Veteran was initially treated for injuries sustained in the 1968 accident, and that an electrocardiogram at subsequent admission to a service department hospital was noted to reveal voltage criteria for left ventricular hypertrophy.

c.  Does the Veteran have a circulatory disorder, or residuals thereof (including any surgical scars), that is at least as likely as not attributable to service or a service-connected disability?  Please discuss the medical significance, if any, of the fact that the Veteran has undergone a left carotid endarterectomy.

d.  Is it at least as likely as not that the Veteran had a pulmonary obstruction in July 2010, when pulmonary function testing was apparently interpreted to reveal such an obstruction?  If so, it is also at least as likely as not that the obstruction was attributable to service, to include the in-service motor vehicle accident in 1968?

If the August 2010 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

4.  Arrange to have the Veteran scheduled for a VA examination of his shoulders and elbows.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has a disability of either of his shoulders or elbows.  If any such disability in present, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability began during service, or is otherwise related thereto, to include any "wear and tear" the Veteran experienced in combat and/or the in-service motor vehicle accident in 1968.

A complete rationale for all opinions should be provided.

5.  Arrange to have the Veteran scheduled for a VA examination of the muscle of his abdomen.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has a disability of any muscles of the abdomen.  If any such disability in present, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability began during service, or is otherwise related thereto, to include any "wear and tear" the Veteran experienced in combat and/or the in-service motor vehicle accident in 1968.

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


